—Judgment unanimously affirmed. Memorandum: The verdict is not against the weight of the evidence (see, People v Bleakley, 69 NY2d 490, 495). We reject the contention of defendant that, during the People’s case-in-chief, County Court erred in admitting evidence concerning prior bad acts of defendant toward the victim, his paramour. The evidence of defendant’s prior abusive conduct toward the victim was admissible on the issue *1034of forcible compulsion (see, People v George, 197 AD2d 588, 589, lv denied 82 NY2d 925; People v Velasquez, 141 AD2d 882, 883, lv denied 72 NY2d 926) and as background material to aid the jury in understanding the relationship between defendant and the victim (see, People v Shorey, 172 AD2d 634, 635, lv denied 78 NY2d 974). Additionally, the court properly exercised its discretion in weighing the probative value of the evidence against its potential prejudicial effect (see, People v Alvino, 71 NY2d 233, 242-247; People v George, supra).
We likewise reject the contention of defendant that the court erred in denying his CPL 330.30 motion without a hearing. The basis for the motion was alleged conduct that did not appear in the record. (Appeal from Judgment of Niagara County Court, Fricano, J. — Sexual Abuse, 1st Degree.) Present — Pine, J. P., Lawton, Wisner, Callahan and Fallon, JJ.